Title: To Thomas Jefferson from Albert Gallatin, 23 May 1801
From: Gallatin, Albert
To: Jefferson, Thomas


               
                  Sir,
                  Treasury Department May 23d. 1801.
               
               I have the honor to transmit for the information of the President, a letter dated the 16th instant, from Benjamin Reynolds formerly Gaugher for the port of Wilmington in the District of Delaware, on the subject of certain charges heretofore exhibited by him to Mr Wolcott late Secretary of the Treasury against Allen McLane, Collector of said District. The letter of Reynolds to Mr Wolcott as also the one from the collector on the subject of those charges, with sundry other documents in relation thereto are enclosed herewith.
               I have advised Reynolds by letter of this date, that his communication with its enclosures would be submitted to the President, and furnished him at the same time, with such parts of McLane’s answers as related to the charges in question.
               I have the honor to be very respectfully Sir Your Obedt. Servant.
               
                  
                     Albert Gallatin
                  
               
            